                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    JOHN E. REARDON,
                                      HONORABLE JEROME B. SIMANDLE
                   Plaintiff,
                                             Civil Action No.
         v.                                 17-5868 (JBS-KMW)

    STATE OF NEW JERSEY, et al.,           MEMORANDUM OPINION

                   Defendants.


SIMANDLE, District Judge:

        In this matter, Plaintiff pro se John E. Reardon

(“Plaintiff”) alleges that certain government officials violated

his constitutional rights in connection with a 1990 arrest and

subsequent criminal proceedings in state court. Pending before

the Court is Defendant State of New Jersey’s motion to dismiss

the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6) [Docket Item 65] and Plaintiff’s motion for leave to

amend. [Docket Item 73.] For the reasons discussed below, the

motion to amend will be denied and the motion to dismiss will be

granted. The Court finds as follows:

        1.    Factual and Procedural Background.1 In the early 1990s,

Plaintiff was charged with and convicted by a jury of third-


1 The facts alleged are drawn from the Amended Complaint [Docket
Item 41], which the Court must accept as true for purposes of
this motion. As discussed in n.3, infra, the Amended Complaint
has superseded the initial Complaint. [Docket Item 1.] The Court
also takes judicial notice of its own records and facts elicited
degree possession of a destructive device in violation of

N.J.S.A. § 2C:39-3a, second-degree possession of explosive

material with intent to use it against another in violation of

N.J.S.A. § 2C:30-4b, and second-degree possession of a

destructive device with intent to use it against another in

violation of N.J.S.A. § 2C:39-4c, in the Superior Court of New

Jersey, Law Division, Camden County, under Indictment No. 90-08-

2331. On February 13, 1992, Plaintiff was sentenced to eight

years in prison with three years of parole ineligibility. Id. He

appealed his conviction, which was affirmed by the New Jersey

Appellate Division. State of New Jersey v. John E. Reardon, No.

A-3254-91 (N.J. Super. Ct. App. Div. Apr. 28, 1995). In 2009, he

filed a petition for post-conviction relief (“PCR”), which was

denied as untimely and subsequently affirmed by the New Jersey

Appellate Division. State v. Reardon, No. A-0794-10T1, 2012 WL

10800, at *1-2 (N.J. Super. Ct. App. Div. Jan. 4, 2012). Shortly

thereafter, Plaintiff filed a federal suit against the United

States, the State of New Jersey, and various state court judges

in the District of New Jersey alleging that his 1992 conviction

and subsequent denial of his PCR petition were unconstitutional,

which was dismissed by the Honorable Noel L. Hillman on grounds

of sovereign and judicial immunity and, in the alternative,



in related cases. See Davis v. Power, 2009 WL 777384, at *1 n.3
(D.N.J. Mar. 19, 2009).
                                2
under the Heck and Rooker-Feldman doctrines. Reardon v. New

Jersey, No. 13-cv-5363, 2014 WL 2921030, at *3-5 & n.3 (D.N.J.

June 27, 2014).

     2.   On August 8, 2017, Plaintiff filed the present case in

federal court against Defendants the United States of America2

and the State of New Jersey. [Docket Item 1.] With leave of

Court [Docket Item 40], Plaintiff subsequently amended the

Complaint and added as Defendants Rev. John Bohrer, Lois Sahina,

Dana McGarvey, Daniel B. Zonies, Lawrence Luongo, Esq., Sgt.

A.L. Simon, Gilbert “Whip” Wilson, Joseph Ripa, James Farmer,

Kevin Walshe, and Judge Robert Zane. [Docket Item 41.] In the

operative Amended Complaint,3 Plaintiff asserts various

constitutional violations involving his 1992 conviction and the

related state-court proceedings. [Id. at ¶¶ 9-18.]




2 The Court previously dismissed the United States with prejudice
for lack of jurisdiction. [Docket Item 63.]

3 In this Circuit, an “amended complaint supersedes the original
and renders it of no legal effect” unless the amended complaint
“specifically refers to or adopts the earlier pleading.” West
Run Student Housing Assocs., LLC v. Huntington Nat'l Bank, 712
F.3d 165, 171 (3d Cir. 2013) (internal quotations omitted).
Here, the Amended Complaint does not specifically refer to or
adopt the Complaint. Thus, the Amended Complaint supersedes the
Complaint. See e.g., NL Indus., Inc. v. Old Bridge Twp, 2015 WL
12866996, at *1 (D.N.J. Feb. 27. 2015); Call v. Czaplicki, 2011
WL 2532712, at *9 n.9 (D.N.J. June 23, 2011). Mr. Reardon,
although representing himself pro se, has filed over two-dozen
civil suits in this Court over the years and is held to
reasonable compliance with the rules, including this one
regarding serial pleadings.
                                3
     3.   Defendant State of New Jersey filed a motion to

dismiss the Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(1) and 12(b)(6). [Docket Item 65.] Plaintiff opposes this

motion. [Docket Items 68 & 71.] Plaintiff has also filed a

motion to amend the Amended Complaint. [Docket Item 73.] The

motion to dismiss and motion to amend are ripe for decision, and

the Court decides these motions without oral argument pursuant

to Fed. R. Civ. P. 78.

     4.   Standard of Review. Under Federal Rule of Civil

Procedure 12(b)(1), a party may move to dismiss a complaint for

lack of subject matter jurisdiction. Because federal courts are

courts of limited jurisdiction, the party seeking to invoke the

court’s jurisdiction bears the burden of proving the existence

of subject matter jurisdiction. See Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375, 377 (1994). Under Fed. R. Civ. P.

12(b)(1), the court’s jurisdiction may be challenged either

facially (based on the legal sufficiency of the claim) or

factually (based on the sufficiency of a jurisdictional fact).

Gould Elecs. v. U.S., 220 F.3d 169, 178 (3d Cir. 2000); see also

A.D. v. Haddon Heights Bd. of Educ., 90 F. Supp. 3d 326, 334

(D.N.J. 2015) (explaining the same distinction). On a facial

attack, the Court considers only the allegations of the

complaint and documents referenced therein, construing them in

the light most favorable to the plaintiff. Pearson v. Chugach

                                4
Gvt. Svcs. Inc., 669 F. Supp. 2d 467, 469–70 (D. Del. 2009). On

a factual attack, “no presumptive truthfulness attaches to

plaintiff’s allegations, and the existence of disputed material

facts will not preclude the trial court from evaluating for

itself the merits of jurisdictional claims. Moreover, the

plaintiff will have the burden of proof that jurisdiction does

in fact exist.” Mortensen v. First Fed. Sav. & Loan Ass’n, 549

F.2d 884, 891 (3d Cir. 1977).

     5.   Under Federal Rule of Civil Procedure 12(b)(6), the

court must “accept all factual allegations as true, construe the

Complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the

Complaint, the plaintiff may be entitled to relief.” Fleisher v.

Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (internal

citations omitted). In applying this standard to pro se

pleadings and other submissions, as here, the Court must

liberally construe the well-pleaded allegations, and draw all

reasonable inferences in favor of the pro se litigant. Higgs v.

Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011);

Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180, 184

(3d Cir. 2009). Despite this liberality, however, a pro se

complaint must still “contain sufficient factual matter,

accepted as true,” to “state a [plausible] claim to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                5
Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Marley v.

Donahue, 133 F. Supp. 3d 706, 714 (D.N.J. 2015) (explaining the

same concept).

     6.   New Jersey’s Motion to Dismiss. Defendant State of New

Jersey has filed a motion to dismiss the Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). [Docket Item

65.] The Court finds that, construing the Amended Complaint

liberally and giving the pro se plaintiff all reasonable

benefits of the doubt, the Amended Complaint amounts to little

more than an effort by Mr. Reardon to relitigate a federal case

he lost in 2014 regarding his 1992 state-court conviction. See

Reardon v. New Jersey, 2014 WL 2921030. As Judge Hillman held

then with respect to Defendant State of New Jersey specifically,

“[a]s a general proposition, a suit by parties seeking to impose

liability which must be paid from public funds in a state

treasury is barred from federal court by the Eleventh Amendment,

unless Eleventh Amendment immunity is waived by the state itself

or by federal statute . . . . The State of New Jersey has not

waived its immunity and this Court lacks subject matter

jurisdiction over plaintiff’s claims.” Id. at *3-4.

Alternatively, Judge Hillman explained, “[t]o the extent

plaintiff seeks to challenge the ultimate judgment of his state

court criminal conviction, the Rooker-Feldman doctrine bars his

claim,” and “[i]n addition, plaintiff’s § 1983 claims would also

                                6
be barred by the Heck doctrine [because] . . . [he] has not

demonstrated that his conviction has been invalidated. To the

contrary it was affirmed on appeal and his [PCR] was denied in

the state court proceedings.” Id. at n.3; cf. Reardon v. Zonies,

730 F. App’x 129, 131-32 (3d Cir. Apr. 11, 2018). The same holds

true four years later and, for these reasons, Plaintiff’s claims

against Defendant State of New Jersey must again be dismissed

with prejudice. This federal court emphatically lacks

jurisdiction to review Mr. Reardon’s 1992 conviction or to award

money damages arising from an allegedly-wrongful conviction,

unless that conviction has been set aside in a court of

competent jurisdiction, which has not happened. For Mr. Reardon

to continue to claim otherwise is not only lacking in legal

merit, but it has also become frivolous and malicious upon its

repetition.

     7.   Plaintiff’s Motion to Amend. Plaintiff has also filed

a motion to amend the Amended Complaint and a Proposed Second

Amended Complaint [Docket Item 73], wherein he raises a litany

of claims challenging the constitutionality of, inter alia: (1)

N.J.S.A. 2C:21-22, a New Jersey statute that prohibits the

unauthorized practice of law, under the Sixth, Ninth, and

Fourteenth Amendments of the U.S. Constitution and Art. 1,

Clauses 10 and 21 of New Jersey’s Constitution; (2) N.J.S.A.

Title 37, the New Jersey statutes regulating, among other

                                7
things, the issuance of marriage licenses, under the First

Amendment of the U.S. Constitution; (3) the U.S. Government and

State of New Jersey’s alleged practice of “trying legal matters

on less than the plain and solemn averment of at least 2

witnesses, when eyewitness testimony is the only evidence [that

is] constitutional since it is a violation of the Common Law and

Biblical Law;” (4) New Jersey’s alleged practice of “deny[ing]

all criminal defendants their right to a speedy trial within 1

year of their charges contrary to the [Sixth], [Ninth], and

[Fourteenth] Amendments of the U.S. Constitution;” (5) New

Jersey’s alleged practice in Camden County of “denying the

accused of his right to be present in all significant hearings

in his criminal case as it deals with the Right to be present at

bail hearings and the right to be informed of the right and

importance of appealing, immediately, any bail findings of the

court;” (6) New Jersey’s alleged practice of “having public

defenders that do not assert or protect the constitutional

rights of the accused and that said counsel is also inadequate

since they do not instruct the accused, if said counsel is

stand-by counsel, of the types of questions that should be asked

of a witness and thus that said counsel is inadequate and

violates the right to adequate of assistance of Counsel under

the [Sixth], [Ninth], and [Fourteenth] Amendments;” (7) New

Jersey’s alleged practice of “setting bail, and denying the

                                8
accused of proof of the alleged crime(s) at the outset of the

alleged offenses since it allows bail to be arbitrarily set and

without proof of the charges and deprives the accused of his

liberty and impacts his/her life significantly;” and (8) New

Jersey’s practice of “allowing Police and Judges to bring search

warrant requests, and approving said requests by judges that

have a personal animus against an accused and allowing said

biased judge to be sought out, knowing of this bias, by police

officers to retaliate against an accused by seeking a favorable

Judge who knows he/she has had extrajudicial contact with an

accused who is interest in retaliating against, or venting is

spleen on such an accused.”

     8.   After amending once as a matter of course, a plaintiff

may amend a pleading only with leave of court or the written

consent of the opposing party, and “[t]he court should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a).

Despite these liberal standards, however, a district court may

deny leave to amend or add a party when amendment would

be futile. See Smith v. Nat'l Collegiate Athletic Ass'n, 139

F.3d 180, 190 (3d Cir. 1998), rev'd on other grounds, 525 U.S.

459 (1999). An amendment is futile if the amended complaint

would not survive a motion to dismiss for failure to state a

claim upon which relief could be granted. Alvin v. Suzuki, 227

F.3d 107, 121 (3d Cir. 2000).

                                9
     9.   Here, the Court finds that allowing Plaintiff to file

the Proposed Second Amendment would be futile for several

reasons. First, to the extent Plaintiff seeks injunctive relief

against Defendant State of New Jersey, such relief is barred by

the doctrine of sovereign immunity. See Ex Parte Young, 209 U.S.

123, 159-60 (1908); see also Kentucky v. Graham, 473 U.S. 159,

167 n.14 (1985) (“Unless a State has waived its Eleventh

Amendment immunity or Congress has overridden it, . . . a State

cannot be sued directly in its own name regardless of the relief

sought.”); Doe v. Div. of Youth & Family Servs. 148 F. Supp. 2d

462, 483 (D.N.J. 2001) (“[T]he judicial doctrine of Ex Parte

Young . . . allows suits against States in federal court seeking

prospective injunctive relief to proceed only against state

officials acting in their official capacities . . . in order to

end continuing violations of federal law.”) Second, Plaintiff

lacks standing to bring claims for prospective relief where, as

here, he has not shown a “real and immediate threat of repeated

injury.” O’Shea v. Littleton, 414 U.S. 488, 495 (1974); see also

Brown v. Fauver, 819 F.2d 395, 400 (3d Cir. 1987). Third,

Plaintiff’s nonsensical 37-page Proposed Second Amended

Complaint, which is based largely on conclusory allegations and

unrelated, generalized grievances with various state laws or

practices, fails to satisfy the Fed. R. Civ. P. 8(a)(2)

requirement that a complaint contain “a short and plain

                               10
statement of the claim showing that the pleader is entitled to

relief” or the Fed. R. Civ. P. 8(d) requirement that “[e]ach

allegation must be simple, concise, and direct.” See also In re

Westinghouse Secs. Litig., 90 F.3d 696, 702 (3d Cir. 1996)

(“Taken together, Rules 8(a) and 8([d])(1) underscore the

emphasis placed on clarity and brevity by the federal pleading

rules.”). Simply, the Court cannot discern what, specifically,

Mr. Reardon is alleging and what relief he is actually seeking.

Because amendment would be futile, the Court will deny

Plaintiff’s motion to amend.

     10.   The Court has also considered whether these

deficiencies may be cured if Plaintiff were given an opportunity

to file a Third Amended Complaint. The answer, succinctly, is

no. This federal court is empowered to hear only “cases or

controversies” in accordance with Article III of the U.S.

Constitution. This means that a plaintiff must allege facts

demonstrating that he has suffered a particularized harm for

which a court can provide a remedy. To meet the minimal

constitutional mandate for Article III standing a plaintiff must

show: (1) an “injury in fact;” (2) “a causal connection between

the injury and the conduct complained of;” and (3) that the

injury will “likely” be “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). An

“injury in fact” is defined as “an invasion of a legally

                                11
protected interest which is (a) concrete and particularized . .

. and (b) actual or imminent, not conjectural or hypothetical.”

Id. at 560. This also means that this Court is not empowered to

hear a plaintiff’s generalized grievances, such as the

plaintiff’s personal disagreement with a public policy or

practice that has not actually caused cognizable injury to the

plaintiff (or for which such individual injury is threatened and

imminent). See Valley Forge Christian Coll. v. Americans United

for Separation of Church and State, Inc., 454 U.S. 464, 474-75

(1982) (“[E]ven when the plaintiff has alleged redressable

injury sufficient to meet the requirements of Art. III, the

Court has refrained from adjudicating ‘abstract questions of

wide public significance’ which amount to ‘generalized

grievances,’ pervasively shared and most appropriately addressed

in the representative branches.”) (internal citation omitted).

     11.   In the present case, Plaintiff expresses his

dissatisfaction with many perceived aspects of the State of New

Jersey’s practices or procedures in the fields of criminal

justice, regulation of the legal profession, and issuance of

marriage licenses. Yet nowhere does he state any specific facts

pointing to an individualized injury that he has suffered due to

some person’s violation of his constitutional rights while

acting under color of state law. Given Mr. Reardon’s well-

documented history of filing “an abundance of frivolous motions,

                                12
complaints which are without merit, and actions which are

defective procedurally,” Reardon v. Steinberg, No. 89-cv-223,

1989 WL 22416, at *1 (D.N.J. Mar. 14, 1989), the Court does not

surmise that Plaintiff would be able to cure these threshold

deficiencies and lack of Article III standing in a future

pleading in this case. Accordingly, the dismissal of the claims

against Defendant State of New Jersey in the Amended Complaint

and the denial of leave to file a Second Amended Complaint will

be with prejudice.

     12.   Conclusion. For the foregoing reasons, Defendant State

of New Jersey’s motion to dismiss will be granted and

Plaintiff’s motion to amend will be denied. An appropriate Order

will be entered.




October 15, 2018                     s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                13
                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


JOHN E. REARDON,
                                     HONORABLE JEROME B. SIMANDLE
                  Plaintiff,
                                              Civil Action
     v.                                    17-5868 (JBS-KMW)

STATE OF NEW JERSEY, et al.,                      ORDER

                  Defendants.


     This matter having come before the Court by way of the

State of New Jersey’s motion to dismiss [Docket Item 65] and

Plaintiff’s motion to amend [Docket Item 73]; the Court having

considered the parties’ submissions; for the reasons explained

in the Memorandum Opinion of today’s date; and for good cause

shown;

     IT IS this      15th   day of   October   , 2018, hereby

     ORDERED that the State of New Jersey’s motion to dismiss

[Docket Item 65] shall be, and hereby is, GRANTED WITH

PREJUDICE; and is further

     ORDERED that Plaintiff’s motion to amend [Docket Item 73]

shall be, and hereby is, DENIED WITH PREJUDICE.



                                       s/ Jerome B. Simandle
                                      JEROME B. SIMANDLE
                                      U.S. District Judge
